Exhibit 10.1









AMENDMENT TO THE PG&E CORPORATION


2014 LONG-TERM INCENTIVE PLAN


The PG&E Corporation 2014 Long-Term Incentive Plan (the “LTIP”) has been
amended, effective as of, and subject to the occurrence of, the Effective Date
(as defined in the Plan) of the Debtors’ and Shareholder Proponents’ Joint
Chapter 11 Plan of Reorganization Dated March 16, 2020 [Docket No. 6320]
(together with all schedules and exhibits thereto, and as may be amended,
modified or supplemented from time to time, the “Plan”) to increase the number
of shares of common stock of PG&E Corporation available for issuance thereunder
by 30,000,000 shares of common stock of PG&E Corporation. No LTIP or other
long-term incentive compensation program will be implemented during the pendency
of these Chapter 11 Cases absent Court approval.





